FOR PUBLICATION
                                                               FILED
                                                             Sep 25 2012, 8:29 am

ATTORNEY FOR APPELLANT:                                             CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court
BRYAN LEE CIYOU
Ciyou and Dixon, P.C.
Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

RAY EVANS,                                    )
                                              )
      Appellant-Respondent,                   )
                                              )
             vs.                              )        No. 73A04-1112-PO-670
                                              )
ERIC L. THOMAS,                               )
                                              )
      Appellee-Petitioner.                    )


                   APPEAL FROM THE SHELBY SUPERIOR COURT
                        The Honorable David N. Riggins, Judge
                           Cause No. 73D02-1112-PO-268


                                  September 25, 2012

                             OPINION - FOR PUBLICATION


BRADFORD, Judge
       Appellant-Respondent Ray Evans appeals from the trial court’s issuance of a

protection order (“PO”) at the request of Appellee-Petitioner Eric Thomas.                    Evans

contends that the trial court abused its discretion in denying his motion for continuance,

that Thomas’s petition did not allege conduct sufficient to support a PO, that the trial

court was required to conduct an evidentiary hearing, and that Evans’s due process rights

were violated by the trial court’s issuance of the PO. We affirm.

                         FACTS AND PROCEDURAL HISTORY

       On December 8, 2011, Thomas filed a request for an ex parte PO against Evans.

The petition alleged a history of conflict between the two Shelby County neighbors, who

share a driveway. Thomas alleged that Evans had attempted and threatened to cause him

physical harm, caused him physical harm, placed him in fear of physical harm,

committed stalking against him, and committed an act of animal cruelty. Specifically,

Thomas alleged that Evans had pulled a gun on him in 2005, punched him during a

November 2011 altercation arising from a discussion regarding money owed for

driveway maintenance,1 taunted him and his children as they hung Christmas lights on

December 2, 2011, shot and killed the family cat at some point, and threatened to shoot

the family dog.

       On December 12, 2011, the trial court denied Thomas’s request for an ex parte PO

and set the matter for a hearing on December 20. Evans was served with notice of the




       1
          This incident, during which Thomas claims he grabbed Evans and the duo butted heads, led to
criminal charges being filed against Thomas, in cause number 73D02-1111-CM-1582.


                                                 2
hearing on December 15. On December 19, Evans filed a motion for continuance,

contending that he would be unable to retain counsel by December 20.

       At the hearing on December 20, the trial court denied Evans’s motion for

continuance, citing the nature of the allegations and the fact that “protective orders are

supposed to be dealt with within a fairly quick fashion[.]” Tr. p. 5. When asked if he

objected to the issuance of the requested PO, Evans answered, “No.” Tr. p. 4. The trial

court told Evans that “if after I grant this if your attorney wants to file a petition to

modify it, I, I, would consider that. I’m not saying I would grant it, but I … I would

consider that.” Tr. p. 5. Without taking evidence, the trial court issued the requested PO

providing, inter alia, that Evans surrender all of his firearms to the Shelby County

Sheriff’s Department. In a document file stamped on December 22, 2011, Evans, who

had retained counsel, filed his notice of appeal.

                             DISCUSSION AND DECISION

       At the outset, we note that Thomas has not filed an Appellee’s brief. In such

cases, we do not need to develop an argument for Thomas, and we apply a less stringent

standard of review. Fowler v. Perry, 830 N.E.2d 97, 102 (Ind. Ct. App. 2005). We may

reverse the trial court if Evans is able to establish prima facie error, which is error at first

sight, on first appearance, or on the face of it. Id.

                  I. Whether the Trial Court Abused its Discretion in
                      Denying Evans’s Motion for a Continuance

               The decision to grant or deny a continuance is within the sound
       discretion of the trial court, and we will not reverse that decision unless the
       trial court has abused its discretion. Homehealth, Inc. v. Heritage Mut. Ins.
       Co., 662 N.E.2d 195, 198 (Ind. Ct. App. 1996), trans. denied. A trial court

                                               3
       abuses its discretion when it reaches a conclusion which is clearly against
       the logic and effect of the facts or the reasonable and probable deductions
       which may be drawn therefrom. Id. If good cause is shown for granting
       the motion, denial of a continuance will be deemed to be an abuse of
       discretion. Koors v. Great Southwest Fire Ins. Co., 530 N.E.2d 780, 783
       (Ind. Ct. App. 1988); see Ind. Trial Rule 53.5.
              ….
              [A]mong the things to be considered on appeal from the denial of a
       motion for continuance, we must consider whether the denial of a
       continuance resulted in the deprivation of counsel at a crucial stage in the
       proceedings. See Homehealth, Inc., 662 N.E.2d at 198. We must also
       consider whether a delay would have prejudiced the opposing party to an
       extent sufficient to justify denial of the continuance. Id.

Hess v. Hess, 679 N.E.2d 153, 154 (Ind. Ct. App. 1997).

       While we recognize that only five days passed between Evans receiving notice of

the hearing and the actual hearing, we cannot say, under the circumstances, that the trial

court abused its discretion in denying his continuance motion. First and foremost, we

conclude with little hesitation that the seriousness of the allegations in Thomas’s petition

warranted the swiftest of judicial action. As previously mentioned, Thomas alleged that

Evans had held a gun on him in 2005 and at some point had killed his cat and had

threatened to kill his dog. Within the few weeks prior to the filing of the petition,

Thomas and Evans had been in two confrontations, one of which became violent,

involving blows and head-butting and resulting in criminal charges. Put another way,

according to Thomas’s petition, the years-long dispute between Thomas and Evans was

escalating quickly, warranting quick action on the trial court’s part.

       Second, we do not believe that five days was too short a period of time in which to

secure counsel. Evans might not have had time to shop around, but we have little doubt

counsel could have been secured. We would note that, despite Evans’s contention that

                                              4
the holiday season makes it more difficult to secure counsel, he had, in fact, managed to

secure counsel by December 22, two days after the hearing.

       Third, although Evans did not have representation at a hearing after which a

protection order was issued against him, this deprivation was not as significant as it might

have been in other PO cases, given the trial court’s willingness to accommodate him.

The trial court advised Evans twice on the record that it would set a new hearing if, after

retaining counsel, he filed a petition to modify the PO. Essentially, the trial court gave

Evans a chance to relitigate the allegations in Thomas’s petition, but Evans chose to

appeal to this court instead.

       Finally, we think that a continuance could have prejudiced Thomas a great deal.

As previously mentioned, the conflict between Thomas and Evans was allegedly

intensifying quickly and swift judicial action was seemingly justified. Further delay

might have put Thomas at risk. Evans has not established an abuse of discretion in this

regard.

    II. Whether Thomas’s Petition Alleged Conduct Sufficient to Support a PO

       Evans argues that Thomas failed to allege conduct in his petition that, even if true,

would support a PO. Specifically, Evans contends that none of Thomas’s allegations

amount to “stalking” pursuant to Indiana Code sections 34-36-5-2(a)(2) (2011) and 35-

45-10-5 (2011). Evans, however, did not make any argument on this basis below. As

such, Evans has waived this argument for appellate consideration. It is well-settled that

“a party may not raise a new argument for the first time on appeal.” Art Country Squire,

L.L.C. v. Inland Mortg. Corp., 745 N.E.2d 885, 892 n.3 (Ind. Ct. App. 2001).

                                             5
            III. Whether the Trial Court was Required to Take Evidence

       Evans, while acknowledging that he agreed to the issuance of the PO, contends

that a full evidentiary hearing was nonetheless required and that public policy demands

that this argument is unwaivable. We disagree with Evans’s latter contention and so do

not reach the former. Evans notes that one must understand what one is waiving and that

the record of the hearing establishes that Evans “had no idea about the nature of the

proceedings before him.” Appellant’s Br. p. 23. The record does not support this claim.

Our review of the transcript indicates that Evans seems to have understood very well

what was happening, and, while his decision not to contest the issuance of the PO may

now strike him as unwise, there is no indication that it was the product of confusion.

   IV. Whether the Issuance of the Protection Order Denied Evans Due Process

       Finally, Evans contends that his due process rights under the United States and

Indiana Constitutions were violated.      Pursuant to the Due Process Clause of the

Fourteenth Amendment, “[g]enerally stated, due process requires notice, an opportunity

to be heard, and an opportunity to confront witnesses.” Ind. State Bd. of Educ. v.

Brownsburg Cmty. Sch. Corp., 842 N.E.2d 885, 889 (Ind. Ct. App. 2006). Article I,

Section 12 of the Indiana Constitution provides that “every person, for injury done to him

in his person, property, or reputation, shall have remedy by due course of law.” “The

same analysis is applicable to both the federal and state claims.” Ind. High Sch. Athletic

Ass’n, Inc. v. Carlberg by Carlberg, 694 N.E.2d 222, 241 (Ind. 1997).

       Evans’s argument in this regard is premised on his contentions that he had

insufficient time to obtain legal representation and did not understand the proceedings.

                                             6
As previously mentioned, however, we have little doubt that Evans could have found

representation in the time available to him. As for Evans’s contention that he was

befuddled by the proceedings, we have already noted that the record indicates otherwise.

In any event, Evans does not explain how either of these things, even if true, denied him

notice, the opportunity to be heard, or the opportunity to confront witnesses. Evans has

not established that his rights to due process and due course of law were infringed.

       The judgment of the trial court is affirmed.

BAKER, J., concurs.

ROBB, C.J., concurs in result.




                                             7